On March 20, 2006, the defendant was sentenced to twenty (20) years in the Montana State Prison, to rim concurrently with the first twenty (20) years of the Lewis and Clark County cause, for violation of the conditions of a deferred sentence, for the offense of Burglary, a felony.
On August 10, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to continue his hearing to have court appointed counsel represent him at his sentence review hearing.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued to the next available hearing date in November 2006.
It is further ordered that Hon. Ed McLean, the sentencing judge in this matter, shall appoint new counsel to represent the Defendant at his November 2006 sentence review hearing.
Done in open Court this 10th day of August, 2006.
Alt. Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Alt. Member, Hon. Douglas Harkin.